BEA, Circuit Judge,
concurring in part and dissenting in part:
I join the majority’s memorandum disposition except as to Part Ill.b, which addresses the district court’s denial of Metoyer’s motion to re-tax Defendant’s bill of $24,675 in litigation costs. The majority holds this issue is moot on appeal because the majority reverses the district court’s grant of summary judgment on Metoyer’s federal and state law discrimination and retaliation claims. Because I would affirm the district court’s summary judgment, I would reach the merits of Metoyer’s appeal from the district court’s denial of her motion to re-tax costs.